NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


DARLENE LATRICE MILLER,                   )
DOC #S37743,                              )
                                          )
              Appellant,                  )
                                          )
v.                                        )      Case No. 2D18-4937
                                          )
STATE OF FLORIDA,                         )
                                          )
              Appellee.                   )
                                          )

Opinion filed September 4, 2019.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Manatee County; Charles Sniffen, Judge.

Darlene Latrice Miller, pro se.



PER CURIAM.

              Affirmed.



SILBERMAN, SALARIO, and ATKINSON, JJ., Concur.